UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X ] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended JULY 31, 2014 OR [ ] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number 1-8551 Hovnanian Enterprises, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 22-1851059 (I.R.S. Employer Identification No.) 110 West Front Street, P.O. Box 500, Red Bank, NJ07701 (Address of Principal Executive Offices) 732-747-7800 (Registrant's Telephone Number, Including Area Code) N/A(Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer[ X ] Non-Accelerated Filer[](Do not check if smaller reporting company)Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.131,075,800 shares of Class A Common Stock and14,805,795 shares of Class B Common Stock were outstanding as of September 2, 2014. 1 HOVNANIAN ENTERPRISES, INC. FORM 10-Q INDEX PAGE NUMBER PART I.Financial Information Item l.Financial Statements: Condensed Consolidated Balance Sheets as of July 31, 2014 (unaudited) and October 31, 2013 3 Condensed Consolidated Statements of Operations (unaudited) for the three and nine months ended July 31, 2014 and 2013 5 Condensed Consolidated Statement of Equity (unaudited) for the nine months ended July 31, 2014 6 Condensed Consolidated Statements of Cash Flows (unaudited) for the nine months ended July 31, 2014 and 2013 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3.Quantitative and Qualitative Disclosures About Market Risk 59 Item 4.Controls and Procedures 60 PART II.Other Information Item 1.Legal Proceedings 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 6.Exhibits 61 Signatures 62 2 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) July 31, October 31, 2013 (Unaudited) ASSETS Homebuilding: Cash Restricted cash and cash equivalents Inventories: Sold and unsold homes and lots under development Land and land options held for future development or sale Consolidated inventory not owned: Specific performance options Other options Total consolidated inventory not owned Total inventories Investments in and advances to unconsolidated joint ventures Receivables, deposits and notes, net Property, plant and equipment, net Prepaid expenses and other assets Total homebuilding Financial services: Cash Restricted cash and cash equivalents Mortgage loans held for sale at fair value Other assets Total financial services Total assets (1)Derived from the audited balance sheet as of October 31, 2013. See notes to condensed consolidated financial statements (unaudited). 3 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands Except Share and Per Share Amounts) July 31, October 31, (Unaudited) LIABILITIES AND EQUITY Homebuilding: Nonrecourse mortgages Accounts payable and other liabilities Customers’ deposits Nonrecourse mortgages secured by operating properties Liabilities from inventory not owned Total homebuilding Financial services: Accounts payable and other liabilities Mortgage warehouse lines of credit Total financial services Notes payable: Senior secured notes, net of discount Senior notes, net of discount Senior amortizing notes Senior exchangeable notes TEU senior subordinated amortizing notes - Accrued interest Total notes payable Income taxes payable Total liabilities Equity: Hovnanian Enterprises, Inc. stockholders’ equity deficit: Preferred stock, $0.01 par value – authorized 100,000 shares; issued and outstanding 5,600 shares with a liquidation preference of $140,000 at July 31, 2014 and at October 31, 2013 Common stock, Class A, $0.01 par value – authorized 400,000,000 shares; issued 142,821,363 shares at July 31, 2014 and 136,306,223 shares at October 31, 2013 (including 11,760,763 shares at July 31, 2014 and October 31, 2013 held in Treasury) Common stock, Class B, $0.01 par value (convertible to Class A at time of sale) – authorized 60,000,000 shares; issued 15,497,743 shares at July 31, 2014 and 15,347,615 shares at October 31, 2013 (including 691,748 shares at July 31, 2014 and October 31, 2013 held in Treasury) Paid-in capital – common stock Accumulated deficit ) ) Treasury stock – at cost ) ) Total Hovnanian Enterprises, Inc. stockholders’ equity deficit ) ) Noncontrolling interest in consolidated joint ventures - Total equity deficit ) ) Total liabilities and equity (1) Derived from the audited balance sheet as of October 31, 2013. See notes to condensed consolidated financial statements (unaudited). 4 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands Except Per Share Data) (Unaudited) Three Months Ended July 31, Nine Months Ended July 31, Revenues: Homebuilding: Sale of homes Land sales and other revenues Total homebuilding Financial services Total revenues Expenses: Homebuilding: Cost of sales, excluding interest Cost of sales interest Inventory impairment loss and land option write-offs Total cost of sales Selling, general and administrative Total homebuilding expenses Financial services Corporate general and administrative Other interest Other operations ) Total expenses Loss on extinguishment of debt - - ) - Income from unconsolidated joint ventures Income (loss) before income taxes ) ) State and federal income tax (benefit) provision: State ) Federal ) - ) ) Total income taxes ) ) ) Net income (loss) ) ) Per share data: Basic: Income (loss) per common share ) ) Weighted-average number of common shares outstanding Assuming dilution: Income (loss) per common share ) ) Weighted-average number of common shares outstanding See notes to condensed consolidated financial statements (unaudited). 5 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY (In Thousands Except Share Amounts) (Unaudited) A Common Stock B Common Stock Preferred Stock Shares Issued and Outstanding Amount Shares Issued and Outstanding Amount Shares Issued and Outstanding Amount Paid-In Capital Accumulated Deficit Treasury Stock Noncontrolling Interest Total Balance, October 31, 2013 ) ) ) Stock options, amortization and issuances 1 Restricted stock amortization, issuances and forfeitures 4 2 Settlement of prepaid common stock purchase contracts 60 ) - Conversion of Class B to Class A Common Stock ) - Changes in noncontrolling interest in consolidated joint ventures ) ) Net loss ) ) Balance, July 31, 2014 ) ) $- ) See notes to condensed consolidated financial statements (unaudited). 6 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Nine Months Ended July 31, Cash flows from operating activities: Net loss ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Compensation from stock options and awards Amortization of bond discounts and deferred financing costs Gain on sale and retirement of property and assets ) ) Income from unconsolidated joint ventures ) ) Distributions of earnings from unconsolidated joint ventures Loss on extinguishment of debt - Inventory impairment and land option write-offs Decrease (increase) in assets: Mortgage loans held for sale at fair value Restricted cash, receivables, prepaids, deposits and other assets ) Inventories ) ) (Decrease) increase in liabilities: State and federal income tax liabilities ) ) Customers’ deposits Accounts payable, accrued interest and other accrued liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sale of property and assets Purchase of property, equipment and other fixed assets and acquisitions ) ) Decrease in restricted cash related to mortgage company - Investments in and advances to unconsolidated joint ventures ) ) Distributions of capital from unconsolidated joint ventures Net cash (used in) provided by investing activities ) Cash flows from financing activities: Proceeds from mortgages and notes Payments related to mortgages and notes ) ) Proceeds from model sale leaseback financing programs Payments related to model sale leaseback financing programs ) ) Proceeds from land bank financing program Payments related to land bank financing program ) ) Proceeds from senior notes - Payments related to senior notes ) - Net payments related to mortgage warehouse lines of credit ) ) Deferred financing costs from land bank financing programs and note issuances ) ) Principal payments and debt repurchases ) ) Net cash provided by (used in) financing activities ) Net decrease in cash ) ) Cash balance, beginning of period Cash balance, end of period 7 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands - Unaudited) (Continued) Nine Months Ended July 31, Supplemental disclosure of cash flow: Cash paid (received) during the period for: Interest, net of capitalized interest (see Note 3 to the Condensed Consolidated Financial Statements) $69,443 Income taxes ) Supplemental disclosure of noncash financing activities: In the first quarter of fiscal 2013, 18,305 of our senior exchangeable notes were exchanged for 3,396,102 shares of Class A Common Stock. In the first quarter of fiscal 2013, we entered into a new unconsolidated homebuilding joint venture which resulted in the transfer of an existing receivable from our joint venture partners of $0.6 million at October 31, 2012, to an investment in the joint venture at January 31, 2013. In the second quarter of fiscal 2013, a property that we previously acquired when our partner in a land development joint venture transferred its interest in the venture to us was foreclosed on by the note holder. As a result, the inventory with a book value of $9.5 million and corresponding nonrecourse liability of equal amount were taken off our balance sheet in the quarter. See notes to condensed consolidated financial statements (unaudited). 8 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED 1. Basis of Presentation Hovnanian Enterprises, Inc. and Subsidiaries (the "Company”, “we”, “us” or “our”) has reportable segments consisting of six Homebuilding segments (Northeast, Mid-Atlantic, Midwest, Southeast, Southwest and West) and the Financial Services segment (see Note 18). The accompanying unaudited Condensed Consolidated Financial Statements include our accounts and those of all wholly-owned subsidiaries after elimination of all significant intercompany balances and transactions. The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended October 31, 2013.In the opinion of management, all adjustments for interim periods presented have been made, which include normal recurring accruals and deferrals necessary for a fair presentation of our condensed consolidated financial position, results of operations, and cash flows.The preparation of Condensed Consolidated Financial Statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates, and these differences could have a significant impact on the Condensed Consolidated Financial Statements.Results for interim periods are not necessarily indicative of the results which might be expected for a full year. The balance sheet at October 31, 2013 has been derived from the audited Consolidated Financial Statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements. 2. Stock Compensation For the three and nine months ended July 31, 2014, the Company’s total stock-based compensation expense was $2.7 million and $7.7 million, respectively, and $2.7 million and $5.2 million for the three and nine months ended July 31, 2013, respectively. Included in this total stock-based compensation expense was the vesting of stock options of $1.0 million and $3.0 millionfor the three and nine months ended July 31, 2014, respectively, and $1.6 million and $3.0 million for the three and nine months ended July 31, 2013, respectively. 3. Interest Interest costs incurred, expensed and capitalized were: Three Months Ended July 31, Nine Months Ended July 31, (In thousands) Interest capitalized at beginning of period Plus interest incurred (1) Less cost of sales interest expensed Less other interest expensed (2)(3) Interest capitalized at end of period(4) Data does not include interest incurred by our mortgage and finance subsidiaries. Other interest expensed consistsof interest that does not qualify for interest capitalization because our assets that qualify for interest capitalization (inventory under development) do not exceed our debt.Interest on completed homes and land in planning, which does not qualify for capitalization, is expensed. Cash paid for interest, net of capitalized interest, is the sum of other interest expensed, as defined above, and interest paid by our mortgage and finance subsidiaries adjusted for the change in accrued interest, which is calculated as follows: 9 Three Months Ended July 31, Nine Months Ended July 31, (In thousands) Other interest expensed Interest paid by our mortgage and finance subsidiaries Decrease (increase) in accrued interest ) Cash paid for interest, net of capitalized interest Capitalized interest amounts are shown gross before allocating any portion of impairments to capitalized interest. 4. Depreciation Accumulated depreciation at July 31, 2014 and October 31, 2013, amounted to $76.6 million and $75.2 million, respectively, for our homebuilding property, plant and equipment. 5. Reduction of Inventory to Fair Value We record impairment losses on inventories related to communities under development and held for future development when events and circumstances indicate that they may be impaired and the undiscounted cash flows estimated to be generated by those assets are less than their related carrying amounts.If the expected undiscounted cash flows are less than the carrying amount, then the community is written down to its fair value.We estimate the fair value of each impaired community by determining the present value of the estimated future cash flows at a discount rate commensurate with the risk of the respective community.In the third quarter of fiscal 2014, our discount rate used for the impairment recorded was 16.8%. For the impairment recorded in the second quarter of fiscal 2014, no discount rate was used as the one community impaired was for land held for sale for which a purchase offer price was used to determine the fair value. For the nine months ended July 31, 2013, our discount rate used for the impairments recorded ranged from 18.0% to 18.8%. Should the estimates or expectations used in determining cash flows or fair value decrease or differ from current estimates in the future, we may need to recognize additional impairments. During the nine months ended July 31, 2014, we evaluated inventories of all 492 communities under development and held for future development for impairment indicators through preparation and review of detailed budgets or other market indicators of impairment. We performed detailed impairment calculations for nine of those communities (i.e., those with a projected operating loss or other impairment indicators) with an aggregate carrying value of $24.5 million. Of those communities tested for impairment, four communities with an aggregate carrying value of $23.1 million had undiscounted future cash flows that exceeded the carrying amount by less than 20%. As a result of our impairment analysis, we recorded impairment losses, which are included in the Condensed Consolidated Statement of Operations on the line entitled “Homebuilding: Inventory impairment loss and land option write-offs” and deducted from inventory, of $0.1 million for each of the three months ended July 31, 2014 and 2013 and $0.2 million and $1.6 million for the nine months ended July 31, 2014 and 2013, respectively. The following tables represent inventory impairments by homebuilding segment for the three and nine months ended July 31, 2014 and 2013: (Dollars in millions) Three Months Ended July 31, 2014 Three Months Ended July 31, 2013 Number of Communities Dollar Amount of Impairment Pre- Impairment Value(1) Number of Communities Dollar Amount of Impairment Pre- Impairment Value(1) Northeast - $- $- 1 Mid-Atlantic - Midwest 1 - - - Southeast - Southwest - West - Total 1 1 10 (Dollars in millions) Nine Months Ended July 31, 2014 Nine Months Ended July 31, 2013 Number of Communities Dollar Amount of Impairment Pre- Impairment Value(1) Number of Communities Dollar Amount of Impairment(2) Pre- Impairment Value(1) Northeast 1 3 Mid-Atlantic - - - 1 - Midwest 1 - - - Southeast - - - 1 - Southwest - West - Total 2 5 Represents carrying value, net of prior period impairments, if any, at the time of recording the applicable period’s impairments. During the nine months ended July 31, 2013, the Mid-Atlantic had an impairment totaling $2 thousand and the Southeast had an impairment totaling $17 thousand. The Condensed Consolidated Statement of Operations line entitled “Homebuilding: Inventory impairment loss and land option write-offs” also includes write-offs of options, and approval, engineering and capitalized interest costs that we record when we redesign communities and/or abandon certain engineering costs and we do not exercise options in various locations because the communities' pro forma profitability is not projected to produce adequate returns on investment commensurate with the risk.Total aggregate write-offs related to these items were $0.6 million and $0.5 million for the three months ended July 31, 2014 and 2013, respectively, and $1.7 million and $1.9 million for the nine months ended July 31, 2014 and 2013, respectively. Occasionally, these write-offs are offset by recovered deposits (sometimes through legal action) that had been written off in a prior period as walk-away costs.Historically, these recoveries have not been significant in comparison to the total cost written off. The following tables represent write-offs of such costs (after giving effect to any recovered deposits in the applicable period) and the number of lots walked away from by homebuilding segment for the three and nine months ended July 31, 2014 and 2013: Three Months Ended July 31, (Dollars in millions) Number of Walk-Away Lots Dollar Amount of Write-Offs(1) Number of Walk-Away Lots Dollar Amount of Write-Offs Northeast - 73 Mid-Atlantic - - Midwest 13 - Southeast Southwest 12 West - Total 11 Nine Months Ended July 31, (Dollars in millions) Number of Walk-Away Lots Dollar Amount of Write-Offs(1) Number of Walk-Away Lots Dollar Amount of Write-Offs(1)(2) Northeast Mid-Atlantic - Midwest 13 - Southeast Southwest West - Total We can incur costs while investigating land options, whereby we decide not to pursue the opportunity before we control the lots. These costs are expensed in the period we decide to no longer pursue the opportunity. During both the three and nine months ended July 31, 2013, there were write-offs in the Midwest totaling $38 thousand. During nine months ended July 31, 2013, there were write-offs in the Mid-Atlantic totaling $23 thousand. We decide to mothball (or stop development on) certain communities when we determine that the current performance does not justify further investment at the time. When we decide to mothball a community, the inventory is reclassified from “Sold and unsold homes and lots under development” to “Land and land options held for future development or sale.”During the nine months ended July 31, 2014, we did not mothball any new communities, re-activated two previously mothballed communities and sold two mothballed communities. As of July 31, 2014, the net book value associated with our 46 total mothballed communities was $104.1 million, net of impairment charges recorded in prior periods of $413.7 million. From time to time we enter into option agreements that include specific performance requirements, whereby we are required to purchase a minimum number of lots. Because of our obligation to purchase these lots, for accounting purposes in accordance with Accounting Standards Codification (“ASC”) 360-20-40-38, we are required to record this inventory on our Condensed Consolidated Balance Sheets. As of July 31, 2014, we had $3.9 million of specific performance options recorded on our Condensed Consolidated Balance Sheets to “Consolidated inventory not owned – specific performance options,” with a corresponding liability of $3.7 million recorded to “Liabilities from inventory not owned.” Consolidated inventory not owned also consists of other options that were included on our Condensed Consolidated Balance Sheets in accordance with GAAP. We sell and lease back certain of our model homes with the right to participate in the potential profit when each home is sold to a third party at the end of the respective lease. As a result of our continued involvement, for accounting purposes in accordance with ASC 360-20-40-38, these sale and leaseback transactions are considered a financing rather than a sale. Therefore, for purposes of our Condensed Consolidated Balance Sheet, at July 31, 2014, inventory of $74.5 million was recorded to “Consolidated inventory not owned – other options,” with a corresponding amount of $69.5 million recorded to “Liabilities from inventory not owned.” We have land banking arrangements whereby we sell our land parcels to the land banker and they provide us an option to purchase back finished lots on a quarterly basis. Because of our options to repurchase these parcels, for accounting purposes, in accordance with ASC 360-20-40-38, these transactions are considered a financing rather than a sale. For purposes of our Condensed Consolidated Balance Sheet, at July 31, 2014, inventory of $47.8 million was recorded as “Consolidated inventory not owned – other options”, with a corresponding amount of $28.9 million recorded to “Liabilities from inventory not owned” for the amount of net cash received from the transactions. 6. Warranty Costs General liability insurance for homebuilding companies and their suppliers and subcontractors is very difficult to obtain. The availability of general liability insurance is limited due to a decreased number of insurance companies willing to underwrite for the industry. In addition, those few insurers willing to underwrite liability insurance have significantly increased the premium costs. To date, we have been able to obtain general liability insurance but at higher premium costs with higher deductibles. Our subcontractors and suppliers have advised us that they have also had difficulty obtaining insurance that also provides us coverage. As a result, we have an owner controlled insurance program for certain of our subcontractors, whereby the subcontractors pay us an insurance premium (through a reduction of amounts we would otherwise owe such subcontractors for their work on our homes) based on the risk type of the trade. We absorb the liability associated with their work on our homes as part of our overall general liability insurance at no additional cost to us because our existing general liability and construction defect insurance policy and related reserves for amounts under our deductible covers construction defects regardless of whether we or our subcontractors are responsible for the defect. For the nine months ended July 31, 2014 and 2013, we received $1.7 million and $1.6 million, respectively, from subcontractors related to the owner controlled insurance program, which we accounted for as a reduction to inventory. 12 We accrue for warranty costs that are covered under our existing general liability and construction defect policy as part of our general liability insurance deductible. This accrual is expensed as selling, general and administrative costs.For homes delivered in fiscal 2014 and 2013, our deductible under our general liability insurance is $20 million per occurrence for construction defect and warranty claims.For bodily injury claims, our deductible per occurrence in fiscal 2014 and 2013 is $0.25 million, up to a $5 million limit.Our aggregate retention in fiscal 2014 and 2013 is $21 million for construction defect, warranty and bodily injury claims.In addition, we establish a warranty accrual for lower cost related issues to cover home repairs, community amenities, and land development infrastructure that are not covered under our general liability and construction defect policy. We accrue an estimate for these warranty costs as part of cost of sales at the time each home is closed and title and possession have been transferred to the homebuyer.Additions and charges in the warranty reserve and general liability reserve for the three and nine months ended July 31 , 2014 and 2013 were as follows: Three Months Ended July 31, Nine Months Ended July 31, (In thousands) Balance, beginning of period Additions – Selling, general and administrative Additions – Cost of sales Charges incurred during the period ) Changes to pre-existing reserves ) - ) - Balance, end of period Warranty accruals are based upon historical experience.We engage a third-party actuary that uses our historical warranty and construction defect data, worker’s compensation data, and other industry data to assist us in estimating our reserves for unpaid claims, claim adjustment expenses and incurred but not reported claims reserves for the risks that we are assuming under the general liability and workers compensation programs.The estimates include provisions for inflation, claims handling, and legal fees. Insurance claims paid by our insurance carriers, excluding insurance deductibles paid, were $1.0 million and $0.1 million for the three months ended July 31, 2014 and 2013, respectively, and $5.2 million and $8.6 million for the nine months ended July 31, 2014 and 2013, respectively, for prior year deliveries. For the nine months ended July 31, 2014 ,we settled a construction defect claim relating to the West segment which made up the majority of the payments. For the nine months ended July 31, 2013, payments were made up of a number of smaller construction defect claims, primarily in the Northeast. 7. Commitments and Contingent Liabilities We are involved in litigation arising in the ordinary course of business, none of which is expected to have a material adverse effect on our financial position or results of operations, and we are subject to extensive and complex regulations that affect the development and home building, sales and customer financing processes, including zoning, density, building standards and mortgage financing.These regulations often provide broad discretion to the administering governmental authorities.This can delay or increase the cost of development or homebuilding. We also are subject to a variety of local, state, federal and foreign laws and regulations concerning protection of health and the environment.The particular environmental laws that apply to any given community vary greatly according to the community site, the site’s environmental conditions and the present and former uses of the site.These environmental laws may result in delays, may cause us to incur substantial compliance, remediation and/or other costs, and can prohibit or severely restrict development and homebuilding activity. In March 2013, we received a letter from the Environmental Protection Agency (“EPA”) requesting information about our involvement in a housing redevelopment project in Newark, New Jersey that a Company entity undertook during the 1990s. We understand that the development is in the vicinity of a former lead smelter and that recent tests on soil samples from properties within the development conducted by the EPA show elevated levels of lead. We also understand that the smelter ceased operations many years before the Company entity involved acquired the properties in the area and carried out the re-development project. We responded to the EPA’srequest.In August2013, we were notified that the EPA considers us a potentially responsible party (or “PRP”) with respect to the site, that the EPA will clean up the site, and that the EPA is proposing that we fund and/or contribute towards the cleanup of the contamination at the site. We have begun preliminary discussions with the EPA concerning a possible resolution but do not know the scope or extent of the Company's obligations, if any, that may arise from the site and therefore cannot provide any assurance that this matter will not have a material impact on the Company. The EPA requested additional information in April 2014 and the Company has responded to its information request. 13 We anticipate that increasingly stringent requirements will be imposed on developers and homebuilders in the future. Although we cannot predict the effect of these requirements, they could result in time-consuming and expensive compliance programs and in substantial expenditures, which could cause delays and increase our cost of operations. In addition, our ability to obtain or renew permits or approvals and the continued effectiveness of permits already granted or approvals already obtained is dependent upon many factors, some of which are beyond our control, such as changes in policies, rules, and regulations and their interpretations and application. The Company is also involved in the following litigation: Hovnanian Enterprises, Inc. and K. Hovnanian Venture I, L.L.C. (collectively, the “Company Defendants”) have been named as defendants in a class action suit. The action was filed by Mike D’Andrea and Tracy D’Andrea, on behalf of themselves and all others similarly situated in the Superior Court of New Jersey, Gloucester County. The action was initially filed on May 8, 2006 alleging that the HVAC systems installed in certain of the Company’s homes are in violation of applicable New Jersey building codes and are a potential safety issue. On December 14, 2011, the Superior Court granted class certification; the potential class is 1,065 homes.The Company Defendants filed a request to take an interlocutory appeal regarding the class certification decision. The Appellate Division denied the request, and the Company Defendants filed a request for interlocutory review by the New Jersey Supreme Court, which remanded the case back to the Appellate Division for a review on the merits of the appeal on May 8, 2012. The Appellate Division, on remand, heard oral arguments on December 4, 2012, reviewing the Superior Court’s original finding of class certification.On June 18, 2013, the Appellate Division affirmed class certification. On July 3, 2013, the Company Defendants appealed the June 2013 Appellate Division’s decision to the New Jersey Supreme Court, which elected not to hear the appeal on October 22, 2013. The plaintiff class was seeking unspecified damages as well as treble damages pursuant to the NJ Consumer Fraud Act. The Company Defendants’ motion to consolidate an indemnity action they filed against various manufacturer and sub-contractor defendants to require these parties to participate directly in the class action was denied by the Superior Court; however, the Company Defendants’ separate action seeking indemnification against the various manufacturers and subcontractors implicated by the class action is ongoing. The Company Defendants, the Company Defendants’ insurance carriers and the plaintiff class agreed to the terms of a settlement on May 15, 2014 in which the plaintiff class will receive a payment of $21 million in settlement of all claims, with the majority of the settlement being funded by the Company Defendants’ insurance carriers, which settlement is subject to Court approval. The Company hasfully reserved for its share of the settlement. 8. Restricted Cash and Deposits Cash represents cash deposited in checking accounts.Cash equivalents includecertificates of deposit, Treasury bills and government money–market funds with maturities of 90 days or less when purchased.Our cash balances are held at a few financial institutions and may, at times, exceed insurable amounts.We believe we help to mitigate this risk by depositing our cash in major financial institutions.At both July 31, 2014 and October 31, 2013, we had no cash equivalents in “Homebuilding: Cash” or “Financial services: Cash” as the full balance of cash and cash equivalents was held as cash. However, “Homebuilding: Restricted cash and cash equivalents” and “Financial services: Restricted cash and cash equivalents” both included cash equivalents at July 31, 2014 and October 31, 2013. Restricted cash and cash equivalents on the Condensed Consolidated Balance Sheets, totaled to $25.9 million and $31.9 million as of July 31, 2014 and October 31, 2013, respectively, which includes cash collateralizing our letter of credit agreements and facilities and is discussed in Note 10.Also included in this balance are homebuilding and financial services customers’ deposits of $7.0 million and $13.3 million at July 31, 2014, respectively, and $5.1 million and $21.6 million as of October 31, 2013, respectively, which are restricted from use by us. Total Homebuilding Customers’ deposits are shown as a liability on the Condensed Consolidated Balance Sheets. These liabilities are significantly more than the applicable periods’ escrow cash balances because, in some states, the deposits are not restricted from use and, in other states, we are able to release the majority of this escrow cash by pledging letters of credit and surety bonds. 9. Mortgage Loans Held for Sale Our mortgage banking subsidiary originates mortgage loans, primarily from the sale of our homes. Such mortgage loans are sold in the secondary mortgage market within a short period of time of origination. Mortgage loans held for sale consist primarily of single-family residential loans collateralized by the underlying property. We have elected the fair value option to record loans held for sale and therefore these loans are recorded at fair value with the changes in the value recognized in the Condensed Consolidated Statements of Operations in “Revenues: Financial services.” We currently use forward sales of mortgage-backed securities, interest rate commitments from borrowers and mandatory and/or best efforts forward commitments to sell loans to investors to protect us from interest rate fluctuations. These short-term instruments, which do not require any payments to be made to the counterparty or investor in connection with the execution of the commitments, are recorded at fair value. Gains and losses on changes in the fair value are recognized in the Condensed Consolidated Statements of Operations in “Revenues: Financial services.” 14 At July 31 , 2014 and October 31, 2013, respectively, $55.5 million and $94.1 million of mortgages held for sale were pledged against our mortgage warehouse lines of credit (see Note 10). We may incur losses with respect to mortgages that were previously sold that are delinquent and which had underwriting defects, but only to the extent the losses are not covered by mortgage insurance or resale value of the home. The reserves for these estimated losses are included in the “Financial services – Accounts payable and other liabilities” balances on the Condensed Consolidated Balance Sheets. As of July 31, 2014 and July 31, 2013, we had reserves for 200 and 167 identified mortgage loans, respectively, as well as reserves for an estimate for future losses on mortgageloans sold butnot yet identified to us. The activity in our loan origination reserves during the three and nine months ended July 31 , 2014 and 2013, was as follows: Three Months Ended July 31 , Nine Months Ended July 31 , (In thousands) Loan origination reserves, beginning of period Provisions for losses during the period Adjustments to pre-existing provisions for losses from changes in estimates ) ) 7 Payments/settlements - - ) ) Loan origination reserves, end of period Mortgage and Notes Payable We have nonrecourse mortgage loans for a small number of our communities totaling $98.3 million and $62.9 million at July 31, 2014 and October 31, 2013, respectively, which are secured by the related real property and any improvements. The weighted-average interest rate on these obligations was 5.4% and 5.8% at July 31, 2014 and October 31, 2013, respectively, and the mortgage loan payments on each community primarily correspond to home deliveries. We also have nonrecourse mortgage loans on our corporate headquarters totaling $16.9 million and $17.7 million at July 31, 2014 and October 31, 2013, respectively. These loans had a weighted-average interest rate of 7.0% at both July 31, 2014 and October 31, 2013. As of July 31, 2014, these loans had installment obligations with annual principal maturities in the years ending October31 of approximately: $0.2 million in 2014, $1.2 million in 2015, $1.3 million in 2016, $1.4 million in 2017, $1.5 million in 2018 and $11.3 million after 2018. In June 2013, K. Hovnanian Enterprises, Inc. (“K. Hovnanian”), as borrower, and we and certain of our subsidiaries, as guarantors, entered into a five-year
